Opinion issued August 22, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-12-00440-CV
                           ———————————
                      COSTELLA N. WILLIS, Appellant
                                       V.
                         DARREL WILLIS, Appellee


                   On Appeal from the 246th District Court
                           Harris County, Texas
                       Trial Court Case No. 1117262


                         MEMORANDUM OPINION

      We lack jurisdiction over an appeal in which the notice of appeal is not

timely filed. See TEX. R. APP. P. 25.1(b); Galerie Barbizon, Inc. v. Nat’l Asset

Placement Corp., 16 S.W.3d 506, 508 (Tex. App.—Houston [1st Dist.] 2000, no

pet.). If a post-judgment motion extending the appellate deadline is timely filed,
the appellant must file its notice of appeal within 90 days after the trial court

signed the judgment. See TEX. R. APP. P. 26.1(a)(1)–(a)(4). A timely request for

findings of fact and conclusions of law may extend the appellate timetable when

the findings and conclusions either are required by the Texas Rules of Civil

Procedure or could be considered by the appellate court. See TEX. R. APP. P.

26.1(a)(4); IKB Indus. v. Pro-Line Corp., 938 S.W.2d 440, 443 (Tex. 1997).

However, a request for findings and conclusions must be filed within 20 days of

the rendition of judgment. See TEX. R. CIV. P. 296.

      The trial court entered a final decree of divorce on March 9, 2012. On May

1, 2012, Appellant Costella Nicole Willis filed her notice of appeal and a request

for findings of fact and conclusions of law. Consequently, the notice of appeal and

the request for findings of fact and conclusions of law were filed 53 days after the

final decree of divorce was entered.

      Willis also filed an amended notice of appeal on May 25, 2012.            The

amended notice of appeal references a judgment nunc pro tunc alleged to have

been signed that same day. There is no indication, however, that such a judgment

exists. Accordingly, the only judgment Willis can appeal from is the March 9,

2012 judgment.




                                         2
      This Court sent notice to Willis that her appeal was subject to dismissal

absent proof of this Court’s jurisdiction. See TEX. R. APP. P. 42.3(a) (allowing

involuntary dismissal of case). Willis did not respond.

      The request for findings of fact was not filed within 20 days of the rendition

of judgment. Thus, rule 26.1(a)(4) of the Texas Rules of Appellate Procedure does

not apply, and the appellant must have filed a notice of appeal within 30 days after

the trial court signed the judgment. See TEX. R. APP. P. 26.1. Since the notice of

appeal was not filed within 30 days, the appeal must be dismissed for want of

jurisdiction.

                                   Conclusion

      We dismiss the appeal for lack of jurisdiction.




                                 PER CURIAM


Panel consists of Justices Keyes, Higley, and Bland.




                                         3